UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4613


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GARY MICHAEL MOORE,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:08-cr-00482-MJP-1)


Submitted:   November 24, 2010           Decided:   December 14, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Aileen P. Clare,
Research and Writing Specialist, Columbia, South Carolina, for
Appellant. Winston David Holliday, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary    Michael   Moore     pleaded    guilty,     pursuant    to    a

written plea agreement, to one count of possessing counterfeited

securities of various organizations, in violation of 18 U.S.C.

§ 513 (2006).      Moore moved for a downward departure pursuant to

U.S. Sentencing Guidelines Manual §§ 5K2.13, p.s., 5K2.16, p.s.

(2008).     The district court departed four levels downward, and

imposed a sentence of one year and one day.                 Moore appeals, and

Moore’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), concluding that there are no meritorious

grounds for appeal, but asking us to review the adequacy of the

Fed. R. Crim. P. 11 hearing and the reasonableness of Moore’s

sentence.      Finding no reversible error, we affirm.

            Although counsel did not identify any error with the

plea colloquy, we note that the district court did not advise

Moore about the penalties for perjury if he testified falsely

under oath, as required by Fed. R. Crim. P. 11(b)(1)(A), and

that Moore could not withdraw his plea if the sentence imposed

was   longer    than   expected,   as       required   by   Fed   R.    Crim.   P.

11(c)(3)(B).       However,   we   find     that   these    omissions    did    not

affect Moore’s substantial rights and therefore do not amount to

plain error.       See United States v. Massenburg, 564 F.3d 337,

342-43 (4th Cir. 2009).       Neither Moore nor counsel asserts that

the district court’s omissions influenced Moore’s decision to

                                        2
plead guilty.        Moreover, the district court’s downward departure

resulted in a sentence significantly lower than what Moore could

have expected under his plea agreement with the Government.

            Turning        to    Moore’s         sentence,      we       review    it      for

reasonableness,         applying       “a    deferential           abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                           This

review     requires       consideration          of    both     the      procedural       and

substantive reasonableness of a sentence.                      Id. at 51.

            This     court      must    assess        whether    the     district        court

properly     calculated         the    Guidelines           range,       considered        the

18 U.S.C. § 3553(a) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.   at    49-51;      United    States         v.    Lynn,    592      F.3d     572,     576

(4th Cir. 2010);        United     States        v.   Carter,      564    F.3d    325,     330

(4th Cir. 2009).          An extensive explanation is not required as

long as the appellate court is satisfied “‘that the district

court has considered the parties’ arguments and has a reasoned

basis for exercising its own legal decisionmaking authority.’”

United     States    v.    Engle,      592   F.3d       495,     500     (4th Cir. 2010)

(quoting    Rita     v.    United      States,        551   U.S.     338,   356     (2007))

(alterations        omitted).          Finally,         this     court      reviews       the

substantive      reasonableness         of   the      sentence,        “examin[ing]       the

totality    of    the     circumstances      to       see   whether       the    sentencing

court abused its discretion in concluding that the sentence it

                                             3
chose satisfied the standards set forth in § 3553(a).”                          United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            In this case, the record reflects that the sentence

imposed is both procedurally and substantially reasonable.                          The

district court spent considerable time carefully evaluating the

facts and circumstances of Moore’s case and the arguments of the

parties.     Ultimately, it granted Moore a significant downward

departure,       imposing   a    sentence    approximately      eighteen       months

below the Guidelines range initially calculated by the probation

officer.      We    find    no   significant     procedural         error,    and   the

totality     of    the     circumstances      support    the        extent    of    the

departure and the sentence imposed.

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.          We therefore affirm Moore’s conviction and

sentence.        This court requires that counsel inform Moore, in

writing,    of    the    right   to   petition   the    Supreme       Court    of   the

United States for further review.                If Moore requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Moore.

            We dispense with oral argument because the facts and

legal   contentions        are   adequately    presented       in    the     materials

                                         4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5